               Case 20-10343-LSS        Doc 665      Filed 05/17/20     Page 1 of 4




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


In re:                                             Chapter 11

Boy Scouts of America and                          Case No. 20-10343 (LSS)
Delaware BSA, LLC,1                                (Jointly Administered)

                       Debtors.                    Re: Docket No. 613


                 JOINDER OF THE CREDITORS’ COMMITTEE TO THE
              DEBTORS’ MOTION FOR ENTRY OF AN ORDER APPROVING
              STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER

         The Official Committee of Unsecured Creditors (the “Creditors’ Committee”) of Boy

Scouts of America and Delaware BSA, LLC (collectively, the “Debtors”) by and through its

undersigned counsel, hereby submits the following joinder (the “Joinder”) in support of the

Debtors’ Motion for Entry of an Order Approving Stipulated Confidentiality and Protective
                      2
Order (the “Motion”) [Docket No. 613] and respectfully states as follows:

                                            JOINDER

         1.    Approval of the Motion and entry of the Protective Order is a critical (and gating)

step to facilitating the important work of the Creditors’ Committee, already delayed for too long,

in investigating and understanding the nature and scope of the Debtors’ assets and potential

estate claims. In the nearly three months since its appointment, the Creditors’ Committee’s

advisors have had access to a subset of Debtor-produced documents on an advisors’ eyes only



1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal
tax identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA,
LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, TX 75038.
2
 Capitalized terms used but not defined herein have the meanings ascribed to them in the
Motion.
                  Case 20-10343-LSS      Doc 665      Filed 05/17/20   Page 2 of 4




basis – but the Creditors’ Committee itself has been unable to review any of them. Nor have the

Creditors’ Committee advisors been able to review any of the documents the Creditors’

Committee understands that the Local Councils have apparently produced, notwithstanding

pronouncements at the first day hearing that production by the Local Councils was well

underway. In order to fulfill its fiduciary duty in these Chapter 11 Cases, the Creditors’

Committee – like the Tort Claimants’ Committee – requires the “immediate transparency”
                                                           3
promised by the Debtors at the outset of these cases.          This cannot be achieved until the

Creditors’ Committee is permitted to review and receive documents from the Debtors and other

key parties, including the Local Councils (who have refused to allow parties in interest to review

any documents until the Protective Order has been entered).

          2.      Achieving consensus on the form of a protective order has not been an easy task.

The Debtors, the Creditors’ Committee, the Tort Claimants’ Committee, the Local Councils, and

the Future Claims Representative (collectively, the “Parties”), engaged in almost two months of

substantial negotiations in an effort to reach agreement. In response to comments recently

received by the Insurers, the Parties promptly endeavored to adopt as many comments as

possible without upsetting the weeks-long negotiations that had already resulted in consensus.

Following the Parties’ protracted efforts, and the negotiation of important improvements, the key

parties that will be producing or receiving documents pursuant to the Stipulated Protective Order

have at last reached agreement on the terms of an acceptable order.

          3.      Now that consensus has been reached, the Motion should be approved as soon as

possible. Until the Motion is approved, both committees, each of which will be instrumental to

the forthcoming mediation process and negotiation of any chapter 11 plan, will continue to lose

3
    See 2/19/2020 Hr’g Tr. at 27:2-8.


                                                -2-
               Case 20-10343-LSS        Doc 665      Filed 05/17/20    Page 3 of 4




time and the ability to prepare for mediation due to the lack of access to (or authority to review)

critical documents. These Chapter 11 Cases have lingered long enough without the production

of (or ability to share) documents that are important both to the exercise of the committees’

fiduciary duties and necessary to evaluate and negotiate the many complex issues presented in

these cases, including the impact of the COVID-19 pandemic.

       4.      The Creditors’ Committee submits that approval of the Motion is warranted and is

in the best interest of unsecured creditors and believes that it should be approved as soon as

possible. The Creditors’ Committee therefore respectfully requests that this Court approve the

relief requested.




                            [Remainder of Page Intentionally Blank]




                                               -3-
            Case 20-10343-LSS   Doc 665    Filed 05/17/20   Page 4 of 4




Dated: May 17, 2020                        Respectfully submitted,
Wilmington, Delaware
                                           REED SMITH LLP

                                   By:     /s/ Katelin A. Morales
                                           Kurt F. Gwynne (No. 3951)
                                           Katelin A Morales (No. 6683)
                                           1201 Market Street, Suite 1500
                                           Wilmington, DE 19801
                                           Telephone: (302) 778-7500
                                           Facsimile: (302) 778-7575
                                           E-mail: kgwynne@reedsmith.com
                                           E-mail: kmorales@reedsmith.com

                                           Proposed Delaware Counsel to the Official
                                           Committee of Unsecured Creditors

                                           -and-

                                           KRAMER LEVIN NAFTALIS
                                             & FRANKEL LLP
                                           Thomas Moers Mayer
                                           Rachael Ringer
                                           David E. Blabey, Jr.
                                           Jennifer R. Sharret
                                           Megan M. Wasson
                                           1177 Avenue of the Americas
                                           New York, NY 10036
                                           Telephone: (212) 715-9100
                                           Facsimile: (212) 715-8000
                                           E-mail: tmayer@kramerlevin.com
                                           E-mail: rringer@kramerlevin.com
                                           E-mail: dblabey@kramerlevin.com
                                           E-mail: jsharret@kramerlevin.com
                                           E-mail: mwasson@kramerlevin.com

                                           Counsel to the Official Committee of
                                           Unsecured Creditors




                                     -4-
